Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of June 19, 2006 (the
“Agreement Date”) between DAVI SKIN, INC., a Nevada corporation (“Company”) and
THEODORE LANES (“Executive”).

WHEREAS, the Company desires to employ Executive as its Chief Financial Officer
upon the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Company and Executive hereby agree as follows:

ARTICLE 1
DEFINITIONS

The terms set forth below have the following meanings (such meanings to be
applicable to both the singular and plural forms, except where otherwise
expressly indicated):

1.1           “Accrued Bonus” means the amount of any Initial Bonus and any
Additional Bonus earned but not yet paid with respect to the Year ended prior to
the Date of Termination.

1.2           “Accrued Base Salary” means the amount of Executive’s Base Salary
which is accrued but not yet paid as of the Date of Termination.

1.3           “Additional Bonus” — see Section 4.3(a).

1.4           “Affiliate” means any Person directly or indirectly controlling,
controlled by, or under direct or indirect common control with, the Company. For
the purposes of this definition, the term “control” when used with respect to
any Person means the power to direct or cause the direction of management or
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise.

1.5           “Agreement” has the meaning set forth in the preamble above.

1.6           “Agreement Date” has the meaning set forth in the preamble above.

1.7           “Anniversary Date” means any annual anniversary of the Agreement
Date.

1.8           “Base Salary” — see Section 4.1.

1.9           “Beneficiary” — see Section 9.1.

1.10         “Board” means the Board of Directors of the Company.

1.11         “Cause” means any of the following:

(a)           Executive’s conviction of a felony or of a misdemeanor involving
fraud, dishonesty or moral turpitude, or


--------------------------------------------------------------------------------




(b)           Executive’s willful or intentional material breach of this
Agreement that results in financial detriment that is material to the Company
and its Affiliates taken as a whole, or

(c)           Executive’s willful or intentional violation of any Company
policy.

1.12         “Change of Control” mean any of the following events:

(a)           any person (as such term is used in Rule 13d-S under the Exchange
Act) or group (as such term is defined in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act), other than a Subsidiary or any employee benefit plan (or any
related trust) of the Company or a Subsidiary, becomes the beneficial owner of
50% or more of the Common Stock or of securities of the Company that are
entitled to vote generally in the election of directors of the Company (“Voting
Securities”) representing 50% or more of the combined voting power of all Voting
Securities of the Company.

(b)           approval by the stockholders of the Company of either of the
following:

(i)            a merger, reorganization, consolidation or similar transaction
(any of the foregoing, a “Merger”) as a result of which the Persons who were the
respective beneficial owners of the outstanding Common Stock and Voting
Securities of the Company immediately before such Merger are not expected to
beneficially own, immediately after such Merger, directly or indirectly, more
than 50% of, respectively, the common stock and the combined voting power of the
Voting Securities of the corporation resulting from such Merger in substantially
the same proportions as immediately before such Merger, or

(ii)           a plan of liquidation of the Company or a plan or agreement for
the sale or other disposition of all or substantially all of the assets of the
Company.

Notwithstanding the foregoing, there shall not be a Change in Control if, in
advance of such event, Executive agrees in writing that such event shall not
constitute a Change in Control.

1.13         “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

1.14         “Common Stock” means the common stock of the Company.

1.15         “Company” is defined as set forth in the preamble of this
Agreement.

1.16         “Compensation Committee” means the compensation committee of the
Board

1.17         “Date of Termination” means the effective date of a Termination of
Employment for any reason, including death or Disability, whether by either of
the Company or by Executive.

1.18         “Disability” means a mental or physical condition which, in the
opinion of the Board, renders Executive unable or incompetent to carry out the
material job responsibilities which such Executive held or the material duties
to which Executive was assigned at the time the disability was incurred, which
has existed for at least three months and which in the opinion of a physician
mutually agreed upon by the Company and Executive (provided that neither party
shall

2


--------------------------------------------------------------------------------




unreasonably withhold his agreement) is expected to be permanent or to last for
an indefinite duration or a duration in excess of six months.

1.19         “Employment Period” — see Section 3.1.

1.20         “Exchange Act” means the Securities Exchange Act of 1934.

1.21         “Executive” has the meaning set forth in the preamble above.

1.22         “Fair Market Value” means, as of any date, (a) the average of the
high and low prices of the Common Stock on such date reported on The NASDAQ
Stock Market (or, if no sale of the Common Stock was reported for such date, on
the next preceding date on which such a sale of such security was reported),
(b) if the Common Stock is not listed on The NASDAQ Stock Market, but is listed
on a national securities exchange, the average of the high and low prices of the
Common Stock on such date reported by such exchange or, if (or, if no sale of
the Common Stock was reported for such date, on the next preceding date on which
such a sale of such security was reported), (c) if the Common Stock is not
listed on The NASDAQ Stock Market or any national securities exchange, the
average of the high bid and low asked quotations for the Common Stock on such
date in the over-the-counter market (or, if no quotation of the Common Stock was
reported for such date, on the next preceding date on which such a quotation of
such security was reported), or (d)if there is no public market for the Common
Stock, the fair market value of the Common Stock determined by the Compensation
Committee in the good faith exercise of its discretion.

1.23         “Good Reason” means the occurrence of any one or more of the
following events unless Executive specifically agrees in writing that such event
shall not be Good Reason:

(a)           any material breach of this Agreement by the Company,

(b)           any material reduction in Executive’s duties after a Change of
Control.

1.24         “including” means including without limitation.

1.25         “Initial Option” — see Section 5.1.

1.26         “Option” means an option to purchase shares of Common Stock.

1.27         “Option Term” — see Section 5.2(d).

1.28         “Permitted Transferee” means the spouse of Executive, a lineal
descendant of Executive or a spouse of a meal descendant of Executive or a
trust, limited partnership or other entity principally benefiting all or a
portion of such individuals.

1.29         “Person” means any individual, sole proprietorship, partnership,
joint venture, trust, unincorporated organization, association, corporation,
institution, public benefit corporation, entity or government instrumentality,
division, agency, body or department.

1.30         “Subsequent Options” — see Section 5.1(a).

3


--------------------------------------------------------------------------------




1.31         “Subsidiary” means, with respect to any Person, (a) any corporation
of which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned by
such Person, and (b) any partnership in which such Person has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than 50%.

1.32         “Taxes” means the incremental United States federal, state and
local income, excise and other taxes payable by Executive with respect to any
applicable item of income.

1.33         “Termination For Good Reason” means a Termination of Employment by
Executive for a Good Reason, whether during or after the Employment Period.

1.34         “Termination of Employment” means a termination by the Company or
by Executive of Executive’s employment by the Company.

1.35         “Termination Without Cause” means a Termination of Employment by
the Company for any reason other than Cause or Executive’s death or Disability,
whether during or after the Employment Period, including a Termination of
Employment at the end of the Employment Period after the Company’s giving a
Notice of Non-Renewal.

1.36         “Triggering Transaction” shall mean any transaction involving the
issuance of equity or debt securities resulting in aggregate net proceeds to the
Company of more than Three Million Dollars ($3,000,000).

1.37         “Withholding Taxes” means any United States federal, state, local
or foreign withholding taxes and other deductions required to be paid in
accordance with applicable law by reason of compensation received pursuant to
this Agreement.

1.38         “Year” means a one-year period under this Agreement ending on any
Anniversary Date.

ARTICLE 2
DUTIES

2.1           Duties. The Company shall employ Executive during the Employment
Period as its Chief Financial Officer. During the Employment Period, Executive
shall perform the duties properly assigned to him hereunder, shall devote
substantially all of his business time, attention and effort to the affairs of
the Company and shall use his reasonable best efforts to promote the interests
of the Company.

2.2           Other Activities. Executive may serve on corporate, civic or
charitable boards or committees, deliver lectures, fulfill speaking engagements,
teach at educational institutions, or manage personal investments; provided that
such activities do not individually or in the aggregate significantly interfere
with the performance of his duties under this Agreement.

4


--------------------------------------------------------------------------------




ARTICLE 3
EMPLOYMENT PERIOD

3.1           Employment Period. Subject to Section 3.2 and the termination
provisions hereinafter provided, the term of Executive’s employment under this
Agreement (the “Employment Period”) shall begin on the Agreement Date and end on
the Anniversary Date which is three (3) years after such date.

3.2           Extensions of Employment Period. The Company and Executive may
mutually agree to extend the Employment Period. Absent such mutual extension,
the Agreement shall terminate at the end of the Employment Period.

ARTICLE 4
COMPENSATION

4.1           Salary. The Company shall pay Executive an annual salary (the
“Base Salary”) in accordance with its normal payroll practices (but not less
frequently than monthly) as follows:

a.             An annual salary at a rate of $120,000 for the first year of the
Agreement,

b.             An annual salary at a rate of $132,000 for the second year of the
Agreement, and

c.             After the second Anniversary Date, the Base Salary shall be
reviewed by the Compensation Committee after consultation with Executive.

The Base Salary may from time to time be modified as determined by the
Compensation Committee. Any increase in Base Salary shall not limit or reduce
any other obligation of the Company to Executive under this Agreement as
provided hereunder.

4.2           Initial Bonus. In addition to Base Salary, Executive shall be
eligible to receive initial bonuses (the “Initial Bonus”) in each of the first
year and the second year of this Agreement as follows:

a.             In the first year of the Agreement, Executive shall receive an
aggregate Initial Bonus of up to $18,000 payable in the following increments on
the condition that Executive performs the following duties:

i.              $4,000 upon timely filing of each of three (3) Form 10Qs on
behalf of the Company with the United States Securities and Exchange Commission
(“SEC”), each such payment to be made after the filing of each respective
Form 10Q for each quarter; and

ii.             $6,000 upon timely filing of the Form 10K on behalf of the
Company with the SEC and timely filing of all tax returns of the Company, such
payment to be made after the filing of such Form 10K and such tax returns.

5


--------------------------------------------------------------------------------




b.             In the second year of the Agreement, Executive shall receive an
aggregate Initial Bonus of up to $19,800 payable in the following increments on
the condition that Executive performs the following duties:

i.              $4,500 upon timely filing of each of three (3) Form 10Qs on
behalf of the Company with the United States Securities and Exchange Commission
(“SEC”), each such payment to be made after the filing of each respective
Form 10Q for each quarter; and

ii.             $6,300 upon timely filing of the Form 10K on behalf of the
Company with the SEC and timely filing of all tax returns of the Company, such
payment to be made after the filing of such Form 10K and such tax returns,

4.3           Signing Bonus. As a signing bonus for executing this Agreement,
the Company hereby grants Executive options to purchase 10,000 shares of Common
Stock, at an exercise price equal to $1.00 per share. Such options granted under
this Section 4.3 shall be exercisable immediately as of the Agreement Date.
Executive shall be solely and fully responsible for any taxes incurred by
Executive as a result of the grant of options under this Section 4.3.

4.4           Additional Bonus.

(a)           Executive shall be eligible to receive an additional cash bonus
(“Additional Bonus”) in accordance with the terms hereof for each Year during
the Employment Period, as determined in the sole discretion of the Compensation
Committee. Such Additional Bonus shall not exceed 100% of Executive’s applicable
Base Salary.

(b)           The Company shall pay the entire Additional Bonus that is payable
with respect to a Year in a lump-sum cash payment as soon as practicable after
the Compensation Committee determines to grant Executive an Additional Bonus.

ARTICLE 5
STOCK OPTION GRANTS

5.1           Option Grants. As an inducement to Executive to enter into this
Agreement, in addition to the options granted to Executive in Section 4.3, the
Company hereby grants to Executive, as of the Agreement Date, an Option to
purchase 360,000 shares of Common Stock (the “Initial Option”). The Compensation
Committee may at any time in its discretion consider Executive for possible
future annual or other grants of Options (such Options collectively, the
“Subsequent Options”).

5.2           Terms and Conditions of Options.

(a)           The Initial Option and each Subsequent Option (if any) shall be
subject to the terms and conditions specified in paragraphs (b) or (c) of this
Section, respectively, and shall also be subject to the terms and conditions
specified in paragraph (d) of this Section.

(b)           The Initial Option:

(i)            shall have an exercise price equal to $1.00 per share; and

6


--------------------------------------------------------------------------------




(ii)           shall vest and become exercisable in equal 30,000-share
increments at the end of each calendar quarter during the Term for so long as
Executive remains employed by the Company (as set forth in the table below);
provided that the Initial Option shall immediately vest in full and become fully
exercisable for all shares upon a Termination of Employment by reason of the
death or Disability, a Termination Without Cause, a Termination for Good Reason,
a Change of Control or upon a Triggering Transaction.

Vesting Schedule for Initial Option

Number of Shares Vesting

 

Date of Vesting

 

Total Unvested Shares

30,000

 

September 30, 2006

 

330,000

30,000

 

December 31, 2006

 

300,000

30,000

 

March 31, 2007

 

270,000

30,000

 

June 30, 2007

 

240,000

30,000

 

September 30, 2007

 

210,000

30,000

 

December 31, 2007

 

180,000

30,000

 

March 31, 2008

 

150,000

30,000

 

June 30, 2008

 

120,000

30,000

 

September 31, 2008

 

90,000

30,000

 

December 31, 2008

 

60,000

30,000

 

March 31, 2009

 

30,000

30,000

 

June 8, 2009

 

0

 

(c)           Each Subsequent Option shall be granted on terms and conditions
that are determined by the Compensation Committee or pursuant to any equity
issuance plan that may be adopted by the Company.

(d)           The Initial Option and each Subsequent Option:

(i)            shall have a term (the “Option Term”) of 10 years;

(ii)           may be exercised after the Date of Termination to the extent such
Option was vested as of the Date of Termination, and

7


--------------------------------------------------------------------------------




(iii)          shall not be transferable by Executive during his lifetime except
to a Permitted Transferee.

(e)           Manner of Exercise of Option. Any Option or any part thereof shall
be exercised by Executive, his Permitted Transferee or, if after his death, a
Beneficiary by a written notice to the Company stating the number of shares of
Common Stock with respect to which the Option is being exercised and the form of
payment of the exercise price of the Option (cash or check) and any related
Withholding Taxes. The Company shall deliver the purchased shares of Common
Stock promptly after its receipt of notice of exercise and payment. The Company
shall use its reasonable best efforts to cause all shares of Common Stock issued
upon the exercise of Options to be registered or qualified under all applicable
securities laws so that all such shares of Common Stock shall be unrestricted
and freely transferable.

5.3           Adjustment of Options. In the event of any change in the number or
kind of outstanding shares of Common Stock by reason of any recapitalization,
reorganization, merger, consolidation, stock split or any similar change
affecting the Common Stock or the declaration of a dividend payable in Common
Stock, the Company shall make an appropriate adjustment in the number of shares
of Common Stock and exercise price applicable to each Option so that, after such
adjustment, the Option shall represent a right to receive, upon payment of the
same aggregate exercise price as in effect immediately before such adjustment,
the same consideration (or if such consideration is not available, other
consideration of the same value) that Executive would have received in
connection with such recapitalization, reorganization, merger, consolidation,
stock split, dividend payable in stock or any similar change if he had owned on
the applicable record date a number of shares of Common Stock equal to the
number of shares of Common Stock subject to such Option prior to such
adjustment.

ARTICLE 6
OTHER BENEFITS

6.1           Incentive, Savings and Retirement Plans. In addition to Base
Salary, any Initial Bonus and any Additional Bonus, Executive shall be entitled
to participate during the Employment Period in all incentive (including equity
incentive plans), savings and retirement plans, practices, policies and programs
that are from time to time applicable to other senior executives of the Company.

6.2           Welfare Benefits. During the Employment Period, Executive and/or
his family, as the case may be, shall be eligible for participation in and shall
receive all benefits under welfare benefit plans, practices, policies and
programs provided by the Company (including medical, prescription, dental,
disability, salary continuance, employee life, group life, dependent life,
accidental death and travel accident insurance plans and programs) applicable to
other senior executives of the Company. Specifically, the Company shall provide
medical insurance benefits to Executive and Executive’s immediate family members
at the Company’s expense.

6.3           Fringe Benefits. During the Employment Period, Executive shall be
entitled to all fringe benefits that are from time to time available to other
senior executives of the Company.

8


--------------------------------------------------------------------------------




6.4           Vacation. During the Employment Period, Executive shall be
entitled to paid vacation time in accordance with the plans, practices,
policies, and programs applicable to other senior executives of the Company, but
in no event shall such vacation time be less than three (3) weeks per calendar
year, subject to a maximum aggregate accrual of eight (8) weeks during
Executive’s employment with the Company.

6.5           Expenses. During the Employment Period, Executive shall be
entitled to receive prompt reimbursement for all reasonable employment-related
expenses incurred by Executive upon the receipt by the Company of accounting of
such expenses in accordance with practices, policies and procedures applicable
to other senior executives of the Company; provided, that all such expenses must
be pre-approved by the Company prior to being incurred to be reimbursable
hereunder.

ARTICLE 7
TERMINATION BENEFITS

7.1           Termination for Cause or Other Than for Good Reason. If the
Company terminates Executive’s employment for Cause or Executive terminates his
employment other than for Good Reason, death or Disability, the Company shall
pay to Executive immediately after the Date of Termination an amount equal to
the sum of Executive’s Accrued Base Salary and Accrued Bonus.

7.2           Termination for Death or Disability. If Executive’s employment
terminates during the Employment Period due to his death or Disability, the
Company shall pay to Executive or his Beneficiaries, as the case may be,
immediately after the Date of Termination an amount which is equal to the sum of
Executive’s Accrued Base Salary and Accrued Bonus.

7.3           Termination Without Cause or for Good Reason. In the event of a
Termination Without Cause or a Termination for Good Reason (whether during of
after the Employment Period), Executive shall receive the following:

(a)           immediately after the Date of Termination, a lump-sum amount in
immediately available funds equal to the sum of Executive’s Accrued Base Salary
and Accrued Bonus;

(b)           immediately after the Date of Termination, a lump-sum amount in
immediately available funds equal to the product of (i) Executive’s applicable
Base Salary, multiplied by one-third (1/3) if the Date of Termination is between
six (6) months and twelve (12) months after the Agreement Date, and
(ii) applicable Base Salary, multiplied by one-half (1/2) if the Date of
Termination is after the first Anniversary Date;

(c)           the continuation of the benefits specified in Section 6.2 to which
Executive is entitled as of the Date of Termination for (i) four (4) months
after the Date of Termination if the Date of Termination occurs after the first
six (6) months of this Agreement but on or before the first Anniversary Date,
and (ii) for six (6) months after the Date of Termination if the Date of
Termination occurs after the first Anniversary Date.

9


--------------------------------------------------------------------------------




7.4           Other Termination Benefits. In addition to any amounts or benefits
payable upon a Termination of Employment hereunder, Executive shall, except as
otherwise specifically provided herein, be entitled to any payments or benefits
provided hereunder or under the terms of any plan, policy or program of the
Company or as otherwise required by applicable law.

ARTICLE 8
RESTRICTIVE COVENANTS

8.1           Non-Solicitation of Employees; Confidentiality; Non-Competition.

(a)           Executive covenants and agrees that, at no time during the
Employment Period for each of (i), (ii), (iii) and (iv) below and during the
one-year period immediately following a Termination of Employment for each of
(i) and (iv) below, will Executive:

(i)            directly or indirectly employ or seek to employ any person
employed at that time by the Company or any of its Subsidiaries or otherwise
encourage or entice any such person to leave such employment;

(ii)           become employed by, enter into a consulting arrangement with or
otherwise agree to perform personal services for a Competitor (as defined in
Section 8.1(b));

(iii)          acquire an ownership interest in a Competitor, or

(iv)          solicit any customers or vendors of the Company on behalf of or
for the benefit of a Competitor.

(b)           For purposes of this Section, “Competitor” means any Person which
sells goods or services which are directly competitive with those sold by a
business that (i) is being conducted by the Company or any Subsidiary of the
Company at the time in question and at the Date of Termination.

(c)           Executive covenants and agrees that at no time during the
Employment Period nor at any time following any Termination of Employment will
Executive communicate, furnish, divulge or disclose in any manner to any Person
any Confidential Information (as defined in Section 8.1(d)) without the prior
express written consent of the Company. After a Termination of Employment,
Executive shall not, without the prior written consent of the Company, or as may
otherwise be required by law or legal process, communicate or divulge such
Confidential Information to anyone other than the Company and its designees.

(d)           For purposes of this Section, ‘Confidential Information” shall
mean financial information about the Company, contract terms with vendors and
suppliers, customer and supplier lists and data, trade secrets, business plans
and strategies and such other competitively-sensitive information to which
Executive has access as a result of his positions with the Company, except that
Confidential Information shall not include any information which was or becomes
generally available to the public (i) other than as a result of a wrongful
disclosure by Executive, (ii) as a result of disclosure by Executive during the
Employment Period which he reasonably and in good faith believes is required by
the performance of his duties under this Agreement, or (iii) any information
compelled to be disclosed by applicable law

10


--------------------------------------------------------------------------------




or administrative regulation; provided that Executive, to the extent not
prohibited from doing so by applicable law or administrative regulation, shall
give the Company written notice of the information to be so disclosed pursuant
to clause (iii) of this sentence as far in advance of  its disclosure as is
practicable.

8.2           Injunction. Executive acknowledges that monetary damages will not
be an adequate remedy for the Company in the event of a breach of this
Article 8, and that it would be impossible for the Company to measure damages in
the event of such a breach. Therefore, Executive agrees that, in addition to
other rights that the Company may have, the Company is entitled to an injunction
preventing Executive from any breach of this Article 8.

ARTICLE 9
MISCELLANEOUS

9.1           Beneficiary. If Executive dies prior to receiving all of the
amounts payable to him in accordance with the terms of this Agreement, such
amounts shall be paid to one or more beneficiaries (each, a “Beneficiary”)
designated by Executive in writing to the Company during his lifetime, or if no
such Beneficiary is designated, to Executive’s estate. Such payments shall be
made in a lump sum to the extent so payable and, to the extent not payable in a
lump sum, in accordance with the terms of this Agreement. Executive, without the
consent of any prior Beneficiary, may change his designation of Beneficiary or
Beneficiaries at any time or from time to time by a submitting to the Company a
new designation in writing.

9.2           Assignment: Successors. Neither party may assign his or its rights
and obligations under this Agreement without the prior written consent of the
other party, except that Company may assign this Agreement to a successor of the
Company’s business which expressly assumes the Company’s obligations hereunder
in writing. This Agreement shall be binding upon and inure to the benefit of
Executive, his estate and Beneficiaries, the Company and the successors and
permitted assigns of the Company.

9.3           Severability. If one or more parts of this Agreement are declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any part of this Agreement not
declared to be unlawful or invalid. Any part so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such part to the fullest extent possible while remaining lawful and
valid.

9.4           Captions. The names of the Articles and Sections of this Agreement
or for convenience of reference only and do not constitute a part hereof.

9.5           Amendment: Waiver. This Agreement shall not be amended or modified
except by written instrument executed by the Company and Executive. A waiver of
any term, covenant or condition contained in this Agreement shall not be deemed
a waiver of any other term, covenant or condition, and any waiver of any default
in any such term, covenant or condition shall not be deemed a waiver of any
later default thereof.

9.6           Notices. All notices hereunder shall be in writing and delivered
by hand, by nationally-recognized delivery service that guarantees overnight
delivery, or by first-class, registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

11


--------------------------------------------------------------------------------




 

If to the Company, to:

 

Davi Skin, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

with a copy to:

 

Buchalter Nemer

 

 

A Professional Corporation

 

 

1000 Wilshire Boulevard, Suite 1500

 

 

Los Angeles, CA 90017-2457

 

 

Attn: Donald S. Lee

 

 

 

 

 

 

If to Executive, to:

 

Theodore Lanes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Either party may from time to time designate a new address by notice given in
accordance with this Section. Notice shall be effective when actually received
by the addressee.

9.7           Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

9.8           Entire Agreement. This Agreement forms the entire agreement
between the parties hereto with respect to the subject matter contained in this
Agreement and, except as otherwise provided herein, shall supersede all prior
agreements, promises and representations regarding employment, compensation,
severance or other payments contingent upon termination of employment, whether
in writing or otherwise.

9.9           Applicable Law. This Agreement shall be interpreted and construed
in accordance with the laws of the State of California, without regard to its
choice of law principles.

9.10         Survival. The provisions of Articles 7, 8 and 9 shall survive
termination of this Agreement.

12


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

“COMPANY”

 

 

 

 

 

DAVI SKIN, INC.,
a Nevada corporation

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

 

 

 

THEODORE LANES

 

 

 

13


--------------------------------------------------------------------------------